Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-16 are pending with claims 11-16 withdrawn. 
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 4/23/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 7/15/2021.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 4/23/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 7/15/2021.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 1-2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudarev et al. (US 2016/0324175).
Regarding Claim 1, Dudarev (‘175) teaches a method for the production of a flavor enhancing composition (See Abs., paras. 36, 44-79, 96-102 and FIG-2, dairy salts.), 

    PNG
    media_image1.png
    748
    544
    media_image1.png
    Greyscale

the method comprising the steps of: i) providing a dairy liquid (See Abs., para. 47 and FIG-2.); ii) nanofiltrating the dairy liquid to obtain a nanofiltration permeate (See paras. 47, 51, 60, 75 and 96-102 and FIG-2, nanofiltration #230 with NF permeate #232.); iii) concentrating the nanofiltration permeate (See FIG-2, reverse osmosis #240 to produce concentration #250 and #270.  The Claims do not expressly exclude any process steps or make a distinction that any process step directly or indirectly results in a particular composition.), the flavor-enhancing composition comprising at least 50 wt% lactose by dry weight (See FIG-2, para. 75, Table 3, 30-70% lactose.) 

    PNG
    media_image2.png
    166
    302
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    479
    media_image3.png
    Greyscale

and wherein the nanofiltrating the dairy liquid uses a membrane having a molecular weight cutoff of from 400 Da to 800 Da (See paras. 61-63, 85, 400 Da, wherein the pore diameter is variable.), 

    PNG
    media_image4.png
    132
    467
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    481
    media_image5.png
    Greyscale

however, fails to expressly disclose having a K:Na ratio of at least 2:1. 
Dudarev (‘175) does teach a K:Na ratio of at least 2:1 in some embodiments (See Claim 6 and para. 133.).  Due to the fact that Na and K are both monovalent ions, they will both pass at the same rate through the nanofiltration membrane, therefore the ratio between Na and K in the starting material (whey) will be maintained in the permeate. Taking into account that both the claimed method and the method in nanofiltration start from the same raw material - whey, the K:Na ratio must be identical.  The mineral composition prepared in Dudarev (‘175) is also used as a salt replacer (See Abs., Examples 8-11.).
Regarding Claim 2, Dudarev (‘175) teaches wherein the dairy liquid is milk or whey (See para. 47 and FIG-2, #210.).
Regarding Claim 4, Dudarev (‘175) teaches wherein a transmembrane pressure of the nanofiltrating is from 5 to 50 bar (See para. 62, 5-20 bar.).
Regarding Claim 5, Dudarev (‘175) teaches wherein nanofiltrating the dairy liquid occurs at a temperature of from 5 to 20°C or at a temperature of from 50 to 55°C (See para. 62, 20 to 40°C.).
Regarding Claim 6, Dudarev (‘175) teaches the method discussed above, however, fails to expressly disclose wherein the nanofiltrating the dairy liquid occurs at a pH of from 4.5 to 6.5.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed pH range over another.  The claimed pH range is very broad and covers nearly every reasonable pH for this type of dairy product.  It would have been obvious to a person having ordinary skill in the art at the time 
Regarding Claim 7, Dudarev (‘175) teaches the method discussed above, however, fails to expressly disclose wherein the nanofiltration permeate has a solids content of at least 0.7%.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed solids range over another.  The claimed solids range is very broad and covers nearly every reasonable solids for this type of dairy product.  It would have been obvious to a person having ordinary skill in the art at the time of filing that Dudarev’s (‘175) nanofiltration permeate would have a solids content within the very broad claimed range since the raw materials, process and finished product are substantially the same or similar and the nanofiltration pore size of the nanofilter is variable and provides for variable diameter solid material.
Regarding Claim 8, Dudarev (‘175) teaches wherein the method further comprises a step of drying the flavor-enhancing composition to form a solid (See para. 47 and FIG-2, #260.).
Regarding Claim 9, Dudarev (‘175) teaches wherein the flavor-enhancing composition comprises between 50 and 80 wt% lactose (See para. 75, FIG-2, 30-70%.).
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 6+ of Applicant’s Paper filed 7/15/2021.) regarding a comparison with a 150-300 Da membrane, it is noted that said arguments are not persuasive.
Independent Claim 1 is broadly drafted and does not expressly exclude any process steps or make a distinction that any process step directly or indirectly results in a particular composition.
Amended Claim 1 is directed to a membrane of 400-800 Da and Dudarev (‘175) teaches a membrane of 400 Da (See para. 61).

    PNG
    media_image4.png
    132
    467
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    158
    481
    media_image5.png
    Greyscale

In response to Applicant’s arguments (See p. 6+ of Applicant’s Paper filed 7/15/2021.) that Dudarev (‘175) does not teach a flavor-enhancing composition comprising at least 50 wt% lactose by dry weight per amended Claim 1, it is noted that said arguments are not persuasive as Dudarev (‘175) expressly teaches a lactose concentration of 30-70% (See FIG-2, para. 75, Table 3.).

    PNG
    media_image2.png
    166
    302
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    479
    media_image3.png
    Greyscale

The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	July 16, 2021